IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,402-36


EX PARTE DARRELL HARPER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-11-904087-II IN THE 147TH DISTRICT COURT

FROM TRAVIS COUNTY




 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of retaliation and 
making a terroristic threat and sentenced to six years' imprisonment on each count.  His appeal is
pending before the Third Court of Appeals.  Harper v. State, No. 03-12-00075-CR (Tex.
App.--Austin filed Feb. 1, 2012).
	Since being convicted and sentenced, Applicant has filed thirty-four Article 11.07
applications in this cause, and we have dismissed each one because his conviction was not final
when his application was filed in the trial court.  Tex Code Crim. Proc. art. 11.07, § 3(a). 
Applicant's thirty-fifth application is now before the Court.  Because his conviction is not final, we
do not have jurisdiction, and again we dismiss his application. § 3(a).
	     If an applicant appeals his conviction and sentence, his conviction is not final for purposes
of Article 11.07 until the court of appeals issues its mandate.  Ex parte Johnson, 12 S.W.3d 472 
(Tex. Crim. App. 2000).  We encourage Applicant to wait until the Third Court of Appeals issues
its mandate before he files another Article 11.07 application in this cause.  We also remind Applicant
that in fiscal year 2013, this Court disposed of 4,868 Article 11.07 applications.  We will not tolerate
applicants who abuse this Court's resources with repetitious filings. (1) 

Filed: February 26, 2014
Do not publish
1. Court of Criminal Appeals Activity: FY 13, 1. Appellate Statistics, available at
http://www.courts.state.tx.us.